Citation Nr: 0639801	
Decision Date: 12/26/06    Archive Date: 01/05/07

DOCKET NO.  03-21 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for the hips.

2.  Entitlement to service connection for depression.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
lipoma tumor of the left shoulder.

4.  Entitlement to service connection for a lipoma tumor of 
the left shoulder.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for pos-
traumatic stress disorder (PTSD).  

6.  Entitlement to an increased rating for gunshot wound 
residuals of Muscle Group XI, currently rated 10 percent 
disabling. 

7.  Entitlement to an initial rating higher than 10 percent 
for right shoulder degenerative joint disease.

8.  Entitlement to an initial rating higher than 10 percent 
for lumbosacral spine degenerative disc disease.

9.  Entitlement to an initial rating higher than 10 percent 
for left ankle degenerative joint disease.

10.  Entitlement to an effective date earlier than June 27, 
2003, for a 10 percent rating for right shoulder degenerative 
joint disease.

11.  Entitlement to an effective date earlier than May 28, 
2004, for a 10 percent rating for lumbosacral spine 
degenerative disc disease.

12.  Entitlement to an effective date earlier than October 2, 
2002, for a 10 percent rating for left ankle degenerative 
joint disease.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from June 1965 to June 1968.

This appeal arises to the Board of Veterans' Appeals (Board) 
from February 2003 and later rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that in pertinent part denied 
entitlement to service connection for a bilateral hip 
disability and denied an increased rating for residuals of a 
gunshot wound to Muscle Group XI.  

This appeal also arises from two February 2006 rating 
decisions.  Collectively, the two decisions grant service 
connection for both ankles, the left knee, the right 
shoulder, and the lumbosacral spine, deny service connection 
for depression, and determine that new and material evidence 
was not received to reopen claims of service connection for 
PTSD and for a lipoma tumor of the left shoulder.  They also 
assigned 10 percent ratings effective from October 2, 2002, 
for each ankle; assigned a 10 percent rating effective from 
June 27, 2003, for the right shoulder; and, assigned a 10 
percent rating effective from May 28, 2004, for the 
lumbosacral spine.  The veteran submitted a timely notice of 
disagreement (NOD) addressing the initial 10 percent 
disability ratings assigned and the effective dates for the 
left ankle, back, and the right shoulder, and for service 
connection for PTSD, depression, and for the left shoulder.  
The RO issued a statement of the case (SOC) addressing these 
issues and the veteran timely filed a substantive appeal.  

In September 2004, the RO denied entitlement to service 
connection for hypertension.  The veteran submitted a timely 
NOD and the RO issued an SOC in November 2004.  In January 
2005, the veteran requested that his claim for service 
connection for hypertension be reconsidered.  The RO issued a 
new rating decision in February 2005, which again denied 
service connection for hypertension.  The veteran did not 
file a substantive appeal and the RO administratively closed 
the case.  

The evidence reflects that the service-connected gunshot 
wound scar of the left calf is symptomatic; however, the RO 
has not considered a separate rating for this scar.  This is 
referred for appropriate action.  

In November 2006, the veteran submitted medical evidence and 
statements regarding his inability to maintain gainful 
employment.  A total disability rating based on individual 
unemployability has not been developed for appellate review, 
and, accordingly, the issue is referred to the RO for action 
deemed appropriate.  

Entitlement to service connection for depression and for a 
lipoma tumor of the left chest (claimed as a left shoulder 
tumor) is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Competent evidence of a disability of either hip has not 
been submitted.

2.  By rating decision of January 2002, the RO denied service 
connection for PTSD and properly notified the veteran of that 
decision.  

3.  The veteran did not appeal the January 2002 decision and 
it became final.

4.  Evidence received at the RO since the January 2002 rating 
decision does not raise a reasonable possibility of 
substantiating a claim of entitlement to service connection 
for PTSD.  

5.  By rating decision of May 2004, the RO denied service 
connection for a lipoma tumor of the left shoulder and 
properly notified the veteran of that decision.  

6.  The veteran did not appeal the May 2004 decision and it 
became final.

7.  Evidence received at the RO since the May 2004 rating 
decision raises a reasonable possibility of substantiating a 
claim of entitlement to service connection for a lipoma of 
the left shoulder.  

8.  Gunshot wound residuals of Muscle Group XI are manifested 
by a through and through wound with loss of muscle tissue, 
complaints of continuous pain and stiffness, and inability to 
keep up with work requirements; severe muscle injury is not 
shown.  

9.  The right shoulder disability is manifested by limitation 
of motion of the major arm approximating no higher than the 
shoulder level.  

10.  Lumbosacral spine degenerative disc disease and 
degenerative joint disease is manifested by limitation of 
motion to 70 degrees of flexion, combined range of motion of 
160 degrees, and paraspinal muscle spasm severe enough to 
decrease the lordotic curve; additional disability during 
flare-ups do not more nearly approximate the criteria for a 
30 percent rating.  

11.  Neurologic manifestations associated with lumbar 
degenerative disc disease more nearly approximate moderate 
incomplete paralysis of each lower extremity.  

12.  Left ankle degenerative joint disease is manifested by 
markedly reduced range of motion due to pain. 

13.  The RO received the veteran's claim of entitlement to 
service connection for a right shoulder disability on January 
17, 2003. 

14.  By rating decision of August 1968, service connection 
for residuals of a low back injury was denied and the veteran 
was notified by an award letter issued in August 1968.  

15.  The veteran has not denied receiving the August 1968 
award letter.  

16.  The veteran underwent VA examination on August 1, 2003.  

17.  An application to reopen a claim of entitlement to 
service connection for the low back was received at the RO on 
June 18, 2004.  

18.  On October 2, 2002, the RO received the veteran's claim 
of entitlement to service connection for the left ankle.  


CONCLUSIONS OF LAW

1.  A disability of either hip was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2006).

2.  The January 2002 rating decision, which denied service 
connection for PTSD, is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.160, 20.1103 (2006).

3.  New and material evidence has not been received to 
warrant reopening the previously and finally denied claim of 
entitlement to service connection for PTSD and the claim is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).

4.  The May 2004 rating decision, which denied service 
connection for a lipoma tumor of the left shoulder, is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.160, 
20.1103 (2006).

5.  New and material evidence has been received to warrant 
reopening the previously and finally denied claim of 
entitlement to service connection for a lipoma tumor of the 
left shoulder and the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2006).

6.  The criteria for a 20 percent rating for injury to Muscle 
Group XI are met for the entire appeal period.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 
4.10, 4.56, 4.73, Diagnostic Code 5311 (2006).

7.  The criteria for a 20 percent initial rating for right 
shoulder degenerative joint disease are met for the entire 
appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 
4.7, 4.10, 4.40, 4.45. 4.59, 4.71, Plate I, § 4.71a, 
Diagnostic Codes 5010, 5201 (2006).

8.  The criteria for a 20 percent initial rating for 
lumbosacral spine degenerative disc disease and degenerative 
joint disease are met for the entire appeal period.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45. 4.59, 4.71, Plate V, § 4.71a, Diagnostic Codes 5010, 
5237, 5243 (2006).

9.  The criteria for a separate 20 percent initial rating for 
right lower extremity radiculopathy are met for the entire 
appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 
4.10, 4.123, 4.124a, Diagnostic Code 8520 (2006).

10.  The criteria for a separate 20 percent initial rating 
for left lower extremity radiculopathy are met for the entire 
appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 
4.7, 4.10, 4.123, 4.124a, Diagnostic Code 8520 (2006).

11.  The criteria for a 20 percent initial rating for left 
ankle degenerative joint disease are met for the entire 
appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3..159, 3.321(b), 4.1, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71, Plate II, 4.71a, 
Diagnostic Code 5271 (2006).

12.  The criteria for an earlier effective date of January 
17, 2003, for an initial 20 percent rating for right shoulder 
degenerative joint disease are met.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.159, 3.400 
(2006).

13.  The criteria for an earlier effective date of August 1, 
2003, for an initial 20 percent rating for lumbosacral 
degenerative disc disease and degenerative joint disease are 
met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 
38 C.F.R. §§ 3.157, 3.159, 3.400 (2006).

14.  The criteria for an effective date earlier than October 
2, 2002, for an initial 20 percent rating for left ankle 
degenerative joint disease are not met.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.159,  3.400 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will undertake 
to obtain.  38 U.S.C.A. § 5103(a).  VA has also undertaken to 
tell claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b) (2006).  VA must tell a 
claimant the types of medical and lay evidence that the 
claimant could submit that is relevant to establishing 
disability.  

VA has notified the veteran of the information and evidence 
needed to substantiate his claims.  VA provided notice 
letters in October 2001, April and October 2002, July and 
November 2003, June and August 2004, and in March 2006.  
These letters informed the veteran of what evidence is needed 
to substantiate the claims, what evidence he was responsible 
for obtaining, and what evidence VA would undertake to 
obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims.  VA 
examination reports are associated with the claims files.  
All identified evidence has been accounted for to the extent 
possible.  38 U.S.C.A. § 5103A (b)-(d); see also 38 C.F.R. 
§ 3.159(c).  VA sent its first notice letter prior to the 
initial adverse decision, as recommended by the United States 
Court of Appeals for Veterans Claims (Court) in Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004).   

In Short Bear v. Nicholson, 19 Vet. App. 341, (2005), the 
Court determined that only VA's failure to point out what 
evidence is needed to substantiate the claim would be 
unfairly prejudicial to the veteran.  Because VA has pointed 
out what evidence is needed, no unfair prejudice has 
resulted.  

In Dingess v. Nicholson, 19 Vet. App. 473, the Court held 
that the VA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  VA 
has provided all notices required with respect to these five 
elements.  

Service Connection for the Hips

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a) (2006).  

Each disabling condition shown by service medical records 
(SMRs), or for which the veteran seeks service connection, 
must be considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).  

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

There is no requirement that a disorder must be "chronic" 
as a condition precedent to direct service connection under 
38 C.F.R. § 3.303; however, "chronic diseases" as defined 
at 38 C.F.R. § 3.307 and 3.309 are accorded special 
consideration for service connection.  Where a veteran served 
for at least 90 days during a period of war or after December 
31, 1946, and certain chronic diseases, such as arthritis, 
become manifest to a degree of 10 percent within one year 
from the date of termination of such service, such diseases 
shall be presumed to have been incurred in service, even 
though there is no evidence of such diseases during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

Secondary service connection is available where a service-
connected disability directly caused another disability and 
where a service-connected disability has aggravated a non-
service-connected disability.  38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

A February 2003 VA bones examination report reflects that the 
veteran sought service connection for the hips.  He reported 
occasional bilateral hip pains, but reported that no pain was 
currently felt.  The hips appeared normal and X-rays of the 
hips were normal.  In January 2004, he testified that he had 
hip pains that he did not have prior to going to Vietnam 
where he was wounded in both legs.  During an August 2005 VA 
orthopedic examination, he described low back pain that 
radiated to the hips.  He recalled no instance of hip pain 
only and reported that it occurred only during flare-ups of 
low back pain and that it radiated from the low back.  The 
examiner found the hips normal and agreed that any hip pains 
likely were related to the low back.

There is no medical evidence of disability of either hip.  
The Court has specifically disallowed service connection 
where there is no present disability:  "[c]ongress 
specifically limits entitlement for service connected disease 
or injury to cases where such incidents have resulted in a 
disability. . . .  In the absence of proof of a present 
disability there can be no valid claim [for service 
connection]."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The medical evidence attributes any hip pains to the 
service-connected lumbar spine degenerative disc disease.  
Thus, these symptoms will be considered as radiculopathy due 
to the low back disability, but not as a separate disability 
of the hips, because there is no competent evidence that 
tends to show that the hip joints themselves are disabled.  

When the determinative issue involves a question of medical 
diagnosis or causation, as here, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  38 C.F.R. § 3.159; Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  The veteran does not possess any 
specialized training and it is not contended otherwise.  
Thus, any claim he may have made regarding a diagnosis or 
cause for his hip pains cannot be afforded any weight.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim of service connection for the hips.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, 
supra.  Service connection for the hips must therefore be 
denied.  

New and Material Evidence

In January 2002, the RO denied entitlement to service 
connection for PTSD.  The veteran and his representative were 
notified of that decision in a letter from the RO, but did 
not appeal.  Thus, the rating decision became final.  
38 U.S.C.A. §§ 5108, 7105(b), (c) (West 2002).  Pursuant to 
38 U.S.C. §§ 5108 and 7105(c), when a claim has been 
disallowed by the RO, "the claim may not thereafter be 
reopened and allowed and a claim based upon the same factual 
basis may not be considered" unless new and material 
evidence has been presented.  38 C.F.R. §§ 3.156(a), 3.160, 
20.1103 (2006).

38 C.F.R. § 3.156(a) (2006) states: 

A claimant may reopen a finally adjudicated claim 
by submitting new and material evidence.  New 
evidence means existing evidence not previously 
submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself 
or when considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New and 
material evidence can neither be cumulative nor 
redundant of the evidence of record at the time 
of the last prior final denial of the claim 
sought to be reopened, and must raise a 
reasonable possibility of substantiating the 
claim.

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit stressed that 
newly submitted evidence could be material if it resulted in 
a more complete record for evaluating the disability.  With 
respect to any application to reopen a finally decided claim, 
the credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

The relevant evidence of record at the time of the January 
2002 RO rating decision consists of SMRs, VA examination 
reports, VA treatment reports, and claims and statements of 
the veteran.  These do not contain a diagnosis of PTSD.

The Board must review all evidence submitted since the 
January 2002 decision to determine whether any of it is new 
and material evidence, that is, whether it was not previously 
submitted to agency decision makers and that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
The evidence submitted since the final RO decision includes 
VA and private medical records, lay witness statements, and 
the veteran's claims and testimony.  Although the lay 
witnesses described the veteran as a changed person after he 
returned from active service, no competent medical evidence 
of a diagnosis of PTSD has been offered.  

Because the veteran is a combat-wounded veteran, a diagnosis 
of PTSD related to combat is the only missing element 
necessary for service connection.  The evidence that he has 
submitted, however, contains no diagnosis of PTSD.  The 
evidence submitted is merely cumulative of previous evidence.  
New and material evidence has not been submitted to reopen 
the claim of entitlement to service connection for PTSD.  The 
application to reopen the claim for service connection for 
PTSD must therefore be denied.  

In May 2004, the RO denied entitlement to service connection 
for a lipoma of the left shoulder.  The veteran and his 
representative were notified of that decision in a letter 
from the RO, and did not appeal.  Thus, the rating decision 
became final.  38 U.S.C.A. §§ 5108, 7105(b), (c). 

The relevant evidence of record at the time of the May 2004 
RO rating decision consists of SMRs, VA examination reports, 
VA treatment reports, private medical reports, and claims and 
statements of the veteran.  The medical evidence does not 
suggest that active service caused a lipoma tumor of the left 
shoulder.  

The evidence submitted since the final RO decision includes a 
January 2006 report from R. Haimson,M.D., wherein a link 
between Agent Orange exposure and the tumor was found to be 
"possible."  This is new and material evidence sufficient 
to reopen the claim because medical evidence of a link 
between Agent Orange and the lipoma was lacking at the time 
of the previous decision.  This medical evidence raises a 
reasonable possibility of substantiating the claim.  The 
application to reopen the claim of entitlement to service 
connection for a lipoma tumor of the left shoulder must 
therefore be granted.




Rating for Muscle Group XI, Left 

The SMRs note an oval-shaped shell fragment wound on the left 
calf with moderate muscle loss that was incurred in Vietnam 
June 1966.  Skin was grafted from the left thigh to the left 
calf to cover the injured gastrocnemius muscle.  The veteran 
spent months recovering in the hospital, although right leg 
wounds were also treated.  The final diagnosis was fragment 
wounds with no significant artery or nerve involvement.  In 
August 1968, service connection was established for gunshot 
wound residuals to Muscle Group XI on the left.  The RO 
assigned a 10 percent rating under Diagnostic Code 5311.

A November 2001 VA PTSD examination report notes pains in the 
legs.  The veteran requested an increased rating in April 
2002.  

During a May 2002 VA compensation examination, the veteran 
reported left calf stiffness as well as itching at the left 
thigh donor scar site.  The examiner described a 4-inch by 6-
inch depressed left calf scar with deformity and evidence of 
underlying tissue loss.  The left calf was one-inch smaller 
in diameter than the right.  The scar was tender to 
palpation.  The left foot exhibited increased fatigability 
and cramping on range of motion exercises.  Sensation was 
intact.  Hyperpigmentation and scaling of the skin over the 
calf was noted.  

A February 2003 VA examination report also notes that the 
scar was affixed (adhered) to underlying tissues.  An August 
2003 VA examination report notes shooting pains from the calf 
to the foot during certain movements.  

In June 2003, the veteran reported left leg nerve loss.  In 
August 2005, a VA examiner found no evidence of peripheral 
vascular disease or claudication.  In August 2005, another VA 
examiner re-measured the left calf scar and found that it 
measured 4-inches by 9-inches.  The scar was tender, 
depressed, and adherent.  There was mild muscle atrophy but 
no limitation of motion.  Both lower extremities had full 
muscle strength, but mild muscle wasting was noted.  An 
August 2005 VA orthopedic examination report reflects that 
the veteran had not worked since 2002 due to his medical 
problems.  Prior to that he had worked as a lift-truck 
operator.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records. 38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.  The veteran has been 
unemployed since 2003 due to service-connected disabilities.  
He receives Social Security Administration disability income. 

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations, VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination, including during 
flare-ups.  Such inquiry is not to be limited to muscles or 
nerves.  These determinations are, if feasible, to be 
expressed in terms of the degree of additional range-of-
motion loss due to any weakened movement, excess 
fatigability, or incoordination.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or maligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  Crepitation either in the soft tissues such as 
tendons or ligaments, or crepitation within the joint 
structures should be noted carefully as points of contact 
which are diseased.  Flexion elicits such manifestations.  
The joints involved should be tested for pain on both active 
and passive motion, in weight-bearing and non-weight-bearing 
and, if possible, with the range of the opposite undamaged 
joint.  38 C.F.R. § 4.59 (2006).

Injury to Muscle Group XI has been rated 10 percent disabling 
for the entire appeal period under Diagnostic Code 5311.  The 
function of Muscle Group XI is propulsion and plantar flexion 
of the foot, stabilization of the arch, flexion of the toes, 
and flexion of the knee.  This muscle group includes the 
flexor hallucis longus.  A 10 percent evaluation is warranted 
for moderate injury.  A 20 percent rating is warranted for 
moderately severe injury.  A 30 percent rating is warranted 
for severe injury.  38 C.F.R. § 4.73, Diagnostic Code 5311 
(2006).  Prior to assigning a disability rating, however, 
other rating considerations must be mentioned.  

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. § 
4.56(c) (2006).  

The type of injury associated with a slight muscle disability 
is described as a simple muscle wound.  Significantly, a 
slight muscle disability results in no impairment.  Because 
the left calf injury has resulted in measurable impairment, 
the Board must consider a greater rating.

Injury associated with a moderately severe muscle disability 
is described as being from through-and-through or deep 
penetrating wounds by a small high-velocity missile or a 
large low-velocity missile, with debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring.  History should include prolonged hospitalization 
in service for treatment of the wound and consistent 
complaints of the cardinal signs and symptoms of muscle 
disability, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings should include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups.  Tests of 
strength, endurance, or coordination movements compared with 
the corresponding muscles of the uninjured side demonstrate 
positive evidence of impairment.  Palpation of the muscles 
shows loss of deep fascia or of muscle substance or soft 
flabby muscles in the wound area, with moderate loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles as compared with the sound side.  38 C.F.R. § 4.56(d) 
(3).  

Applying the above definitions to this case, prolonged 
hospitalization in service for treatment of the injury is 
shown, complaints of the cardinal signs and symptoms of 
muscle disability are shown, and, there is evidence of 
inability to keep up with work requirements.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side demonstrate 
impairment.  Left gastrocnemius atrophy is shown.  The left 
calf injury is at least moderately severe according to the 
above criteria; however, the criteria of a severe muscle 
disability should also be considered.  

Injury associated with a severe disability of muscles 
includes a through and through or deep penetrating wound due 
to high velocity missile, or large or multiple low velocity 
missiles, or with a shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.  The history and complaint should include 
cardinal signs and symptoms of muscle disability (loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement) 
worse than those shown for moderately severe muscle injuries, 
and, if present, evidence of inability to keep up with work 
requirements.  Objective findings show ragged, depressed, and 
adherent scars indicating wide damage to muscle groups in the 
track of the missile.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
Palpation of the muscles shows loss of deep fascia or of 
muscle substance or soft flabby muscles in the wound area.  
38 C.F.R. § 4.56(d) (4).  

Comparing the manifestations with the above criteria, a deep 
penetrating wound due to high velocity missile, or large or 
multiple low velocity missiles with extensive debridement is 
shown.  Prolonged infection, or sloughing of soft parts, or 
intermuscular binding and scarring is not clearly shown, 
however.  Cardinal signs and symptoms of muscle disability 
are shown, but they are not worse than those shown for 
moderately severe muscle injuries.  Inability to keep up with 
work requirements is shown, but this can indicate moderately 
severe injury or severe injury.  Objective findings do not 
show ragged scars but they do show a large area of depressed 
and adherent scar tissue indicating wide damage to Muscle 
Group XI.  On the other hand, tests of strength and endurance 
indicate less impairment, although muscle wasting is shown. 

Muscle wasting, which equates to some loss of power, plus 
painful use and inability to keep up with work requirements 
more nearly approximate the criteria for a moderately severe 
injury.  Thus, a 20 percent rating must be granted for 
moderately severe injury to Muscle Group XI.  After 
considering all the evidence of record, the Board finds that 
the evidence favors a 20 percent rating.  

38 C.F.R. § 4.73 requires that when evaluating a muscle 
disability involving loss of use of an extremity, 38 C.F.R. 
§ 3.350 must be considered to determine whether the veteran 
may be entitled to special monthly compensation.  In this 
case, loss of use of the left lower extremity is not shown.  

The appeal for an increased rating for residuals of the left 
calf gunshot wound would appear to include consideration of 
the left calf scar, if symptomatic.  This has been referred 
to the RO, as it has not been adjudicated. 

Rating for Right Shoulder Degenerative Joint Disease

An initial rating under Diagnostic Code 5010 has been 
assigned for the right shoulder effective from June 27, 2003.  
The veteran is right hand dominant.

Diagnostic Code 5010 provides that arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  
Degenerative arthritis (hypertrophic or osteoarthritis) when 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (Diagnostic Code 
5200 etc.).  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation will 
be assigned where there is X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
A 20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbation.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2006). 

Impaired motion of the shoulder joint may also be rated under 
Diagnostic Code 5201.  A 40 percent rating is assigned where 
there is limitation of motion of the major arm to 25 degrees 
from the side.  A 30 percent rating is assigned where there 
is limitation of motion of the minor arm to 25 degrees from 
the side.  A 30 percent rating is assigned where there is 
limitation of motion of the major arm to midway between the 
side and the shoulder level.  A 20 percent rating is assigned 
for similar limitation of motion of the minor arm.  A 20 
percent rating is also warranted if motion of either arm is 
limited to no higher than shoulder level.  38 C.F.R. § 4.71, 
Plate I, § 4.71a, Diagnostic Code 5201 (2006).

In January 2003, the veteran reported that service-connected 
disabilities caused him to fall and injure his right 
shoulder.  His service personnel records reflect that he was 
an M-60 machine gunner and a VA physician noted that his 
right shoulder would have absorbed considerable trauma from 
the recoil of such a weapon.  A January 2005 VA examination 
report reflects crepitus, a tender acromioclavicular joint, 
and a tender glenohumeral joint.  X-rays showed marked 
spurring.  There was pain throughout the range of motion, but 
no evidence of weakness, muscle atrophy, or sensory deficit.  
Active range of motion was to 150 degrees of forward flexion, 
to 160 degrees of abduction, to 80 degrees of external 
rotation, and to 70 degrees of internal rotation.  Passive 
range of motion was five to ten degrees greater in each 
plane.  The impression was right shoulder degenerative joint 
disease.  

While the ranges of motion are nearly normal in all planes, 
the VA examiner also noted pain and joint crepitus throughout 
the ranges of motion.   In Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1991), the Court held that 38 C.F.R. § 4.40 
recognizes that functional loss may be due to pain or 
limitation of flexion, as specified in the rating schedule 
under 38 C.F.R. § 4.71a, and that functional loss caused by 
either factor should be compensated at the same rate.  Hence, 
functional loss due to pain is to be rated at the same level 
as functional loss due to impeded flexion.  38 C.F.R. § 4.59 
essentials states the same principle. 

The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, or incoordination, including 
during flare-ups.  Such inquiry is not to be limited to 
muscles or nerves.  These determinations are, if feasible, to 
be expressed in terms of the degree of additional range-of-
motion loss due to any weakened movement, excess 
fatigability, or incoordination.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  

Applying these tenets, the Board finds that the right 
shoulder impairment more nearly approximates the degree of 
impairment represented by limitation of motion of the major 
arm to no higher than the shoulder level.  After considering 
all the evidence of record, including the testimony, the 
Board finds that the evidence favors a 20 percent schedular 
rating for right shoulder degenerative joint disease.  A 20 
percent initial disability rating for the right shoulder is 
therefore granted. 

Rating for Lumbosacral Degenerative Disc and Joint Disease 

An initial rating under Diagnostic Code 5010-5237 has been 
assigned for the lumbosacral spine effective from May 28, 
2004.  

Diagnostic Code 5237 (lumbosacral strain or cervical strain) 
is evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 
38 C.F.R. § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

Where incapacitating episodes having a total duration of at 
least six weeks during the past 12 months are shown, a 60 
percent rating is warranted.  Incapacitating episodes having 
a total duration of at least four weeks but less than six 
weeks during the past 12 months warrant a 40 percent rating.  
Incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months 
warrant a 20 percent rating.  Incapacitating episodes having 
a total duration of at least one week but less than two weeks 
during the past 12 months warrant a 10 percent rating.  In 
this case, incapacitating episodes that require bed rest 
prescribed by a physician are not shown.  

The General Rating Formula for Diseases and Injuries of the 
Spine is as follows: 

 5235 Vertebral fracture or dislocation
 5236 Sacroiliac injury and weakness
 5237 Lumbosacral or cervical strain
 5238 Spinal stenosis
 5239 Spondylolisthesis or segmental instability
 5240 Ankylosing spondylitis
 5241 Spinal fusion
 5242 Degenerative arthritis of the spine (see also 
Diagnostic Code 5003)
 5243 Intervertebral disc syndrome

(For diagnostic codes 5235 to 5243, unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes):  With or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease 

Unfavorable ankylosis of the entire 
spine.......................................	100

Unfavorable ankylosis of the entire thoracolumbar 
spine............................	50

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine................................................................	40

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine.........................................................	30

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis.........................	20

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.......................................................	10

Note (1): Evaluate any associated objective 
neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation 
purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion are 
zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, 
and left and right lateral rotation are zero to 
30 degrees.  The combined range of motion refers 
to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and 
left and right rotation.  The normal combined 
range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note 
are the maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an examiner may 
state that because of age, body habitus, 
neurologic disease, or other factors not the 
result of disease or injury of the spine, the 
range of motion of the spine in a particular 
individual should be considered normal for that 
individual, even though it does not conform to 
the normal range of motion stated in Note (2).  
Provided that the examiner supplies an 
explanation, the examiner's assessment that the 
range of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion measurement 
to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or 
more of the following: difficulty walking because 
of a limited line of vision; restricted opening 
of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on 
the abdomen; dyspnea or dysphagia; atlantoaxial 
or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  
Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except 
when there is unfavorable ankylosis of both 
segments, which will be rated as a single 
disability.

In June 2004, the veteran requested service connection for 
residuals of a low back injury that reportedly occurred at 
Fort Benning in 1965.  An August 2005 VA orthopedic 
examination report reflects significant back pain worsened 
during flare-ups 1 to 2 times per week.  He used pain killers 
and rest to treat his back pain.  Some pains radiated to the 
hips.  

The VA orthopedic examiner also reported increased paraspinal 
muscle tone with decreased lordotic curve, which implies that 
muscle spasm tends to reverse the lordotic curve.  Tenderness 
in the L5 region and decreased quadriceps strength were 
shown.  Sensory deficits were found on both lower extremities 
in L5-S1 distribution.  Deep tendon reflexes were 1+ at the 
ankles and knees.  

Range of motion of the thoracolumbar spine was to 70 degrees 
of flexion, to 20 degrees of extension, to 20 degrees of left 
lateral flexion, to 15 degrees of right lateral flexion, to 
15 degrees of left lateral rotation, and to 20 degrees of 
right lateral rotation.  Passive motion was a few degrees 
greater in some planes.  Pain was noted at the ends of 
motion.  Repetitive motions did not change any limit.  The 
impressions were degenerative joint disease and degenerative 
disc disease of the lumbosacral spine.  The examiner 
speculated that flare-ups of pain caused additional 
disability.  

Comparing the manifestations to the rating criteria, it must 
first be noted that there is no evidence of incapacitating 
episodes.  Therefore, the spine should be rated on limitation 
of motion and any radiculopathy.  While the range of motion 
in forward flexion warrants a 10 percent rating for the 70 
degrees shown and the combined range of motion of 160 degrees 
(70+20+20+15+15+20 = 160) also warrants a 10 percent rating, 
muscle spasm causing a decrease in the lordotic curve is 
noted.  Thus, the criteria for a 20 percent rating are more 
nearly approximated, as this is evidence that paraspinal 
spasm tends to reverse the lordotic curve.  While additional 
disability during periods of flare-ups is mentioned, it does 
not appear that these flare-ups more nearly approximate the 
criteria for a 30 percent rating.  

A separate rating for the service-connected neurologic 
disabilities associated with the veteran's lumbar spine 
involves 38 C.F.R. §§ 4.123 and § 4.124a, Diagnostic Code 
8520.  Under Diagnostic Code 8520, a 10 percent evaluation is 
warranted for mild incomplete paralysis of the sciatic nerve.  
A 20 percent evaluation requires moderate incomplete 
paralysis.  A 40 percent evaluation requires moderately 
severe incomplete paralysis.  A 60 percent evaluation 
requires severe incomplete paralysis with marked muscular 
atrophy.  An 80 percent evaluation requires complete 
paralysis.  38 C.F.R. § 4.123 contains additional limits on 
ratings based on sciatica.  

The radicular symptoms attributed to lumbar spine 
degenerative disc disease include sensory deficits of both 
lower extremities and some pain at both hips.  Decreased 
quadriceps strength and diminished knee and ankle jerks are 
the only motor-related deficits that have been associated 
with degenerative disc disease in this case.  Overall, these 
manifestations more nearly approximate the criteria of 
moderate incomplete paralysis.  Thus, separate 20 percent 
ratings will be granted for neurological symptoms of each 
lower extremity.  

Rating for the Left Ankle

An initial rating under Diagnostic Code 5010 has been 
assigned for left ankle degenerative joint disease effective 
from October 2, 2002, under Diagnostic Code 5010.

Impaired motion of an ankle joint may also be rated under 
Diagnostic Code 5271.  Under Diagnostic Code 5271, moderate 
limitation of motion of the ankle warrants a 10 percent 
evaluation.  A 20 percent evaluation requires marked 
limitation of motion.  See 38 C.F.R. § 4.71, Plate II, 
§ 4.71a, Diagnostic Code 5271 (2006).  

VA has provided no guidance whatsoever on what distinguishes 
"moderate" from "marked" limitation of motion of the 
ankle, but VA has clearly set forth that the benefit of the 
doubt is to be resolved in favor of the veteran.  Gilbert, 
supra.  

According to Webster's II New College Dictionary 670 (1995), 
"marked" is an adjective that means noticeable, as in 
marked temperature changes in the ocean.  Moderate is an 
adjective that means within limits, or reasonable.  Id, at 
704.  Because a 10 percent rating has already been assigned, 
moderate limitation of motion is assumed.  The question for 
resolution is whether there is noticeable or marked 
limitation of motion.  

According to an August 2005 VA orthopedic compensation 
examination report, the veteran reported progressively 
worsening left ankle pains with stiffness and giving out when 
walking.  Giving out results in a twisted ankle, he reported.  
Painful flare-ups occurred 1 to 2 times per month.  He also 
reported that the left ankle was more painful than the right.  
Range of motion of the left ankle was to 20 degrees of 
dorsiflexion and to 45 degrees of plantar flexion.  See 
38 C.F.R. § 4.71, Plate II.  However, mild discomfort was 
noted throughout the range of motion.  

Comparing the above manifestations to the rating criteria, it 
is obvious that if only pain-free motion were considered, 
then the useful range of motion of the left ankle would be 
noticeably or markedly reduced.  Thus, after consideration of 
all the evidence of record, the Board finds that it favors a 
20 percent rating for the left ankle.  In arriving at this 
conclusion, any doubt on the meaning of marked is resolved in 
favor of the veteran.

Extraschedular Consideration

The Board also finds that the criteria for invoking the 
procedures for assignment of higher evaluations on an extra-
schedular basis have not been met in the absence of evidence 
showing that the veteran's service-connected disabilities 
resulted in marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation); warranted 
frequent periods of hospitalization; or otherwise has 
rendered impractical the application of the regular schedular 
standards during the entire appeal period.  See 38 C.F.R. § 
3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

Earlier Effective Dates

The veteran has requested an effective date earlier than June 
27, 2003, for a rating for right shoulder degenerative joint 
disease; an effective date earlier than May 28, 2004, for a 
rating for lumbosacral spine degenerative disc disease; and, 
an effective date earlier than October 2, 2002, for a rating 
for left ankle degenerative joint disease.  Significantly, 
each of these ratings is an initial disability rating 
assigned after service connection was established.  Thus, 
they stem from claims of entitlement to service connection, 
rather than from claims for increases.  See Fenderson v. 
West, 12 Vet. App. 119 (1999) (the Court distinguished a 
claim for an increased rating from a claim arising from 
disagreement with the initial rating assigned after service 
connection was established).  

Unless specifically provided otherwise in this chapter, the 
effective date of an award based on [...] a claim for an 
increase, of compensation [...], shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefor.  38 U.S.C.A. § 5110 (a) 
(West 2002).  

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date.  38 U.S.C.A. 
§ 5110 (b) (2).  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after a final disallowance, or a claim for an 
increase will be the date of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400 
General.

Unless specifically provided.  On the basis of facts found.  
38 C.F.R. § 3.400 (a).

Disability Compensation, Direct Service Connection.  Day 
following separation from active service or date entitlement 
arose if claim is received within 1 year after separation 
from service; otherwise, date of receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400 (b) 
(2).  

Increases  (1) General.  Except as provided in paragraph (0) 
(2) of this section and § 3.401 (b), date of receipt of claim 
or date entitlement arose, whichever is later.  

(2) Disability compensation.  Earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date; otherwise, the date of receipt of the claim. 38 C.F.R. 
§ 3.400(o) (2).  

The veteran requested service connection for the right 
shoulder in January 2003.  The RO date-stamped his request on 
January 17, 2003.  There is no evidence of an earlier-dated 
claim for service connection for a right shoulder injury.  
Later medical evidence offered a diagnosis of right shoulder 
degenerative joint disease attributable to active service.  
Entitlement to service connection arises under 38 U.S.C.A. 
§ 1110 and its predecessors, a statute in effect for decades.  
Thus, Congress created the relevant entitlement years before 
the veteran filed his claim.  Because the veteran did not 
file his service connection claim within a year of separation 
from active service, however, the effective date can be no 
earlier than the date that the RO received the claim, which 
is January 17, 2003.  

The Board can point to no fact found that would preclude 
entitlement to an effective date of January 17, 2003.  After 
consideration of all the evidence of record, the Board finds 
that the evidence favors an earlier effective date of January 
17, 2003, for an initial rating for right shoulder 
degenerative joint disease.  

Turning to the claim for an effective date earlier than May 
28, 2004, for a 10 percent rating for lumbosacral spine 
degenerative disc disease, the claims file reflects that the 
veteran first filed a claim of entitlement to service 
connection for the low back immediately upon separation from 
active service in June 1968.  By rating decision of August 
1968, however, the claim was denied.  The veteran was sent an 
award letter in August 1968.  The veteran has not claimed 
that he did not receive the award letter or that the August 
1968 RO rating decision is based on clear and unmistakable 
error (hereinafter referred to as CUE).  Therefore, the 
August 1968 rating decision became final.

No revision to the August 1968 decision may be made absent 
CUE or a finding of non-finality.  38 U.S.C.A. § 5109A; 
38 C.F.R. § 3.400(k); Best v Brown, 10 Vet. App. 322 (1997) 
(RO decision rendered non-final for insufficient notice); See 
also Link v. West, 12 Vet. App. 39, 44 (1998) (holding that 
CUE claim does not exist, as matter of law, where there is no 
prior final RO decision).  Therefore, evidence received since 
the August 1968 RO decision is the only evidence that may be 
considered in this claim.  

Because a prior service connection claim was allowed in 1968 
and a prior claim for the low back was disallowed in 1968 
because the current degenerative disc disease and 
degenerative joint disease was not yet compensable, 38 C.F.R. 
§ 3.157 is pertinent.  According to 38 C.F.R. § 3.157, once a 
formal claim has been allowed or has been disallowed for 
certain reasons, report of VA examination or hospitalization 
can suffice as an informal claim for benefits.  In applying 
38 C.F.R. § 3.157, a report of examination cannot constitute 
an informal claim, absent a prior allowance or disallowance 
of a formal claim for compensation or pension.  Crawford v. 
Brown, 5 Vet. App. 33, 34-35 (1993).  

A report of examination which meets the requirements of this 
section will be accepted as an informal claim for benefits 
under an existing law or for benefits under a liberalizing 
law or VA issue, if the report relates to a disability which 
may establish entitlement.  38 C.F.R. § 3.157(a) (2006). As 
explained below, an August 1, 2003, VA examination report 
relates to the right knee, a disability for which entitlement 
was established.  

The date of VA outpatient examination will be accepted as the 
date of receipt of a claim providing that such reports relate 
to examination or treatment of a disability for which service 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment, or hospital 
admission.  38 C.F.R. § 3.157(b) (1) (2006).

Because an application to reopen the claim was received on 
June 18, 2004, and because the requirements set forth at 
§ 3.157 are met, a VA outpatient examination report may be 
accepted as an informal claim, provided it is dated on June 
18, 2003, or later and relates to a disability which may 
establish entitlement.  In this case, the veteran underwent 
VA examination on August 1, 2003.  Although the report does 
not mention the low back, the examination was given for and 
relates to the right knee.  This is significant because the 
right knee disability is a disability for which entitlement 
may be, and in fact was, established.  The regulation does 
not require that the report relate to the same condition for 
which that the veteran subsequently filed.  Presumably, this 
is because an examination for one claimed disability might 
reveal additional disability that has not yet been claimed. 

The claims file contains no medical report dated between June 
18, 2003, and August 1, 2003, which could suffice as an 
informal claim.  Thus, after consideration of all the 
evidence of record, and resolving any remaining doubt on this 
issue in favor of the veteran, the Board finds that the 
evidence favors an earlier effective date of August 1, 2003, 
for an initial 20 percent rating for lumbosacral degenerative 
disc disease and degenerative joint disease.  

Turning to an effective date earlier than October 2, 2002, 
for an initial rating for left ankle degenerative joint 
disease, the veteran filed various service connection claims 
prior to October 2, 2002; however, he did not mention the 
left ankle in those claims.  For instance, in a July 2002 
claim he mentioned both legs and both knees, but he did not 
mention the ankle.  On October 2, 2002, the RO received a 
claim that included a request for an examination to cover 
several disabilities, including the ankles.  Service 
connection was later established and an effective date of 
October 2, 2002, was assigned.  

The claims file contains no record of a prior final claim for 
service connection for the ankles.  Therefore § 3,157, as it 
pertains to VA examination reports and treatment records 
dated prior to October 2, 2002, does not apply.  

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim 
for an effective date earlier than October 2, 2002, for 
assignment of an initial 20 percent rating for the left ankle 
must therefore be denied. 



ORDER

Service connection for bilateral hip disability is denied.

New and material evidence not having been submitted, the 
application to reopen the claim of entitlement to service 
connection for PTSD is denied.  

New and material evidence having been submitted, the 
application to reopen the claim of entitlement to service 
connection for a left shoulder lipoma tumor claimed due to 
Agent Orange exposure must be reopened.  To this extent, the 
claim is granted.

Entitlement to a 20 percent schedular rating for gunshot 
wound residuals of Muscle Group XI is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits. 

A 20 percent initial schedular rating for right shoulder 
degenerative joint disease is granted, subject to the laws 
and regulations governing the payment of monetary benefits.

A 20 percent initial schedular rating for lumbosacral spine 
degenerative disc disease and degenerative joint disease is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

A separate 20 percent initial schedular rating for right 
lower extremity radiculopathy is granted, subject to the laws 
and regulations governing the payment of monetary benefits.

A separate 20 percent initial schedular rating for left lower 
extremity radiculopathy is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

A 20 percent initial rating for left ankle degenerative joint 
disease is granted, subject to the laws and regulations 
governing the payment of monetary benefits. 

An earlier effective date of January 17, 2003, for an initial 
20 percent rating for right shoulder degenerative joint 
disease is granted, subject to the laws and regulations 
governing the payment of monetary benefits.  

An earlier effective date of August 1, 2003, for a 20 percent 
initial rating for lumbosacral spine degenerative disc 
disease and degenerative disc disease is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.

An effective date earlier than October 2, 2002, for an 
initial rating for left ankle degenerative joint disease is 
denied.


REMAND

In November 2001, a VA PTSD examiner did not mention 
depression.  Since then, the veteran has endured painful 
service-connected disabilities.  He claimed service 
connection for depression in September 2005.  Thus, service 
connection for depression, including a claim of secondary 
service-connection due to service-connected medical 
conditions, should be considered.  VA should also offer the 
veteran a psychiatric examination to determine the nature and 
etiology of any current mental disorder because VA's duty to 
assist includes obtaining a VA examination when necessary.  
38 U.S.C.A. § 5103A.

Regarding the claim of entitlement to service connection for 
a lipoma tumor of the left shoulder area, two possible 
theories of service connection have been offered.  A private 
physician has found a possible relationship between Agent 
Orange and the tumor.  The veteran himself has claimed that 
overuse of the left shoulder, because of service-connected 
right shoulder disability, might have triggered the tumor or 
other left shoulder disability.  

It would be helpful, therefore, if a qualified physician 
would review the claims files and address whether it is at 
least as likely as not (50 percent or greater probability) 
that the lipoma of the left anterior chest area was caused or 
aggravated by the veteran's exposure to herbicides in Vietnam 
and/or whether the service-connected right shoulder has 
caused or contributed to overuse of the left shoulder and 
consequential disability.  The veteran's claimed exposure to 
Agent Orange in Vietnam must be presumed.   

Accordingly, the case is REMANDED for the following action:

1.  VA must review the entire file and 
ensure that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2006), 38 C.F.R. § 3.159 (2006), 
VAOPGCPREC 7-2004, and as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), has been 
fulfilled.  

2.  After the development requested above 
has been completed, VA should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a psychiatric examination.  The 
claims file should be made available to 
the physician for review.  The physician 
should elicit a psychiatric history from 
the veteran and answer the following:

I.  Does the veteran have a 
depressive disorder or any other 
Axis I mental disorder at present? 

II.  For each Axis I diagnosis 
offered, is it at least as likely as 
not that this disability had its 
onset in service or was otherwise 
caused by service?  

III.  If the answer in II above is 
"no", is it at least as likely as 
not (50 percent or greater 
probability) that the disability is 
caused by or aggravated by any 
service-connected disability or 
disabilities?  

IV.  The physician should offer a 
rationale for any conclusion in a 
legible report.  If any question 
cannot be answered, the physician 
should state the reason.

3.  The AMC or RO should arrange for an 
appropriate specialist to review the 
relevant history and offer an opinion 
addressing the likelihood that a lipoma 
of the left anterior chest was caused or 
aggravated by exposure to herbicides, 
including Agent Orange, while in Vietnam.  
The physician is asked to note a review 
of the relevant evidence and address 
whether it is at least as likely as not 
(50 percent or greater probability) that 
a left chest lipoma began during or 
within a year of active military service.  
If the answer is no, the physician is 
asked to address whether it is at least 
as likely as not (50 percent or greater 
probability) that exposure to Agent 
Orange or other herbicide during active 
service caused or aggravated the lipoma.  
The physician is also asked to determine 
whether there is any disability of the 
left shoulder that is attributed to 
overuse of the left shoulder due to right 
shoulder disability.  

The physician should offer a rationale 
for any conclusion in a legible report.  
If any question cannot be answered, the 
physician should state the reason.  The 
veteran may be examined, if necessary.

4.  After the development requested above 
has been completed to the extent 
possible, the AMC should readjudicate the 
claims for service connection.  If the 
benefits sought remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given opportunity to respond.

Thereafter, the case should be returned to the Board if 
otherwise in order.  The purposes of this remand are to 
comply with due process of law and to develop the claims.  No 
action by the veteran is required until he receives further 
notice; however, the veteran is advised that failure to 
cooperate by reporting for examination may result in the 
denial of his claims.  38 C.F.R. § 3.655 (2006).  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.  The veteran may submit additional 
evidence and argument on matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


